Exhibit 10.1

 

AMENDMENT NUMBER TWO TO
MASTER TRANSACTION AGREEMENT AND OTHER TRANSACTION DOCUMENTS

 

This Amendment Number Two to Master Transaction Agreement and Other Transaction
Documents (this “Amendment”) is entered into as of May 19, 2014 by and between
Apple Inc., a California corporation (“Apple”), Liquidmetal Technologies, Inc.,
a Delaware corporation (“LMT”), Liquidmetal Coatings, LLC, a Delaware limited
liability company (“LMC”), and Crucible Intellectual Property, LLC, a Delaware
limited liability company (“LMT-SPE”), with reference to the following facts:

 

A.     Apple, LMT, and LMT-SPE have previously entered into that certain Master
Transaction Agreement, made effective as of August 5, 2010 (as amended and
modified, from time to time, the “MTA”).

 

B.     Pursuant to the MTA, LMT and LMT-SPE entered that certain Contribution
Agreement dated as of August 5, 2010 (as amended and modified, from time to
time, the “Contribution Agreement”) pursuant to which LMT agreed to contribute
to LMT-SPE the LMT Technology at the Closing Date and for eighteen (18) months
thereafter.

 

C.     Pursuant to the MTA, Apple and LMT entered into that certain Apple – LMT
Technology Development Agreement dated as of August 5, 2010 pursuant to which
LMT agreed to provide certain technical assistance and consultation and
technology development services (as amended and modified, from time to time, the
“Development Agreement”).

 

D.     LMT and Apple have previously entered into that certain Amendment Number
One to Master Transaction Agreement and Other Transaction Documents, dated June
15, 2012, pursuant to which, among other things, the Capture Period (as defined
in the MTA), was extended through February 5, 2014 (“Amendment Number One”).

 

E.     Apple, LMT, and LMT-SPE hereby desire to further extend the Capture
Period and to extend the term of the Development Agreement upon the terms and
conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto amend the agreements
described in the recitals above, as follows:

 

1.     DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the MTA unless specifically defined herein.
For the avoidance of doubt, the term “LMT Technology” shall have the meaning set
forth in Amendment Number One (after giving effect to the amendment of Section
1(a)(v) of the MTA as set forth in Section 2(a) of this Amendment).

 

2.     AMENDMENTS.

 

(a)     Section 1(a)(v) of the MTA (as amended by Amendment Number One) is
hereby amended by replacing “February 5, 2014” with “February 5, 2015”.

 

(b)     Recital A of the Contribution Agreement (as amended by Amendment Number
One) is hereby amended by replacing “February 5, 2014” with “February 5, 2015”.

 

(c)     Section 1 of the Contribution Agreement (as amended by Amendment Number
One) is hereby amended by replacing “February 5, 2014” with “February 5, 2015”.

 

(d)     Section 8 of the Development Agreement is hereby amended by replacing
the first two (2) sentences of Section 8 with the following: “This Agreement
shall have a term of four (4) years from the Closing Date, after which this
Agreement shall automatically renew for successive one-year terms unless Apple
provides Company with a notice of non-renewal at least thirty (30) days prior to
the end of the initial term or then-current renewal term.”

  

 
1 

--------------------------------------------------------------------------------

 

 

3.     SECTION 16 OF MTA. Section 16 of the MTA (as amended by Amendment Number
One) is by this reference thereto incorporated into this Amendment as if
restated in its entirety herein, except that each reference therein to the MTA
shall be deemed a reference to this Amendment. This Amendment constitutes the
entire agreement between the parties relating to the subject matter hereof and
supersedes and cancels all other prior agreements and understandings of the
parties in connection with subject matter.

 

4.     EFFECTIVENESS. The effectiveness of this Amendment is hereby conditioned
upon receipt by Apple of a fully executed copy of this Amendment from each party
hereto.

 

5.     REAFFIRMATION. Each party hereto acknowledges and reaffirms all of its
obligations and duties under the Transaction Documents.

 

6.     LIMITED EFFECT. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Transaction
Documents, the terms and provisions of this Amendment shall govern. In all other
respects, the Transaction Documents, as amended and supplemented hereby, shall
remain in full force and effect.

 

7.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Transaction
Document and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Transaction Documents generally.

 

[remainder of page left blank intentionally; signatures to follow]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

APPLE INC., 

 

a California corporation 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Zadesky

 

Name: 

Zadesky

 

Title: 

VP Product Design 

 

 

 

 

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.  

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Ricardo A. Salas 

 

Name: 

Ricardo A. Salas

 

Title: 

Executive Vice President 

 

 

 

 

 

 

 

LIQUIDMETAL COATINGS, LLC 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Ricardo A. Salas 

  Name: Ricardo A. Salas   Title: Secretary            

 

CRUCIBLE INTELLECTUAL PROPERTY, LLC

                    By: /s/ Ricardo A. Salas   Name: Ricardo A. Salas   Title:
President 

 

 

Amendment Number Two to Master Transaction Agreement

 

 